Citation Nr: 9913577	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  91-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for psoriatic disorders, 
secondary to a service connected skin disorder.  

2. Entitlement to an increased rating for a skin disorder 
including eczematoid and generalized dermatitis, tinea 
pedis and chronic paronychia, rated 30 percent disabling.  

3. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1962.  

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1991, August 1994, August 1996 and March 
1998, at which times it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) for further 
development.  At the time of the most recent remand, the 
Board requested that treatment records be obtained, the 
veteran be scheduled for dermatological and psoriatic 
examinations, and that a social worker review the veteran's 
case on the issue of a total rating based on unemployability.  
The case is once more before the Board for action.  

In an October 1997 statement, the veteran indicated that 
during a routine eye examination at a VA medical facility, 
something happened and his vision is now impaired.  The 
veteran did not file a formal claim for benefits under 
38 U.S.C.A. § 1151 (West 1991).  However, this statement may 
be broadly construed as such a claim.  The Board further 
notes that when the veteran presented testimony at a hearing 
at the Board in March 1998, he specifically limited his claim 
to the issues noted on the title page.  

There is no indication that the RO either adjudicated a claim 
for benefits under 38 U.S.C.A. § 1151, or requested 
additional information from the veteran as to whether he 
wished to file a claim on that issue.  Accordingly, the 
veteran's October 1997 statement is referred to the RO for 
appropriate action.  

In a letter dated in July 1995, VA notified the veteran that 
his appeal was handled by one of two former Board employees 
who had been convicted of tampering with records contained in 
some veterans' claims files. The veteran was advised that, 
after careful scrutiny, it did not appear that any documents 
contained in his claims file had been altered or removed.  
The veteran responded in May 1996 that he felt there had been 
tampering of his records since he never missed his 
appointments.  He did not cite any specific documents as 
missing, but noted that the appointments he had "after 1989 
and the ones I missed at the Long Beach V.A. Medical 
Center."  He referenced the supplemental statement of the 
case of May 1996, in which it was noted that he failed to 
report for examinations he missed at the West Los Angeles VA 
Medical Center in February 1996 and November 1994.  As both 
of those examinations occurred subsequent to the handling of 
the case by the employee in question, it does not appear that 
these records would be related to any tampering.  Moreover, 
the November 1994 notice of examination was returned to the 
Board; therefore, the examination never took place, as the 
veteran never received the notice.  As there is no evidence 
of any compromise of the integrity of the record on appeal, 
the case may properly be considered and decided by the Board.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating an etiological 
relationship between any form of psoriatic disorder and a 
service-connected disability.  

2.  The veteran was properly informed of an examination 
required to accurately rate the service-connected skin 
disorder, but failed, without good cause, to report for 
examination.  

3.  The veteran has a high school education and extensive 
experience as a barber and hair stylist.  He has also 
reported employment in the Post Office.

4.  Service connection is in effect for eczematoid and 
generalized dermatitis, rated 30 percent disabling; and 
residuals of a tonsillectomy, rated zero percent disabling.  
The combined schedular evaluation is 30 percent.

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his education and previous work experience.  


CONCLUSIONS OF LAW

1.  A psoriatic disorder is not proximately due to or the 
result of a disorder of service origin.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1998).  

2.  As the veteran failed to report for an examination 
required in conjunction with a claim for increased rating, 
his claim to that extent must be denied.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.326, 3.655 (1998)

3.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.17, Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the evidence of record indicates that the veteran 
has a high school education and extensive experience as a 
barber and hair stylist.  He has also reported employment in 
the Post Office.  He has stated that he has not worked since 
1986.  Service connection is in effect for eczematoid and 
generalized dermatitis, rated 30 percent disabling; and 
residuals of a tonsillectomy, rated zero percent disabling.  
The combined schedular evaluation is 30 percent. 

The VA provided the veteran with a dermatological examination 
in April 1968.  The history in service was reviewed; however, 
on examination, little was found.  There were a few scattered 
tiny pin-head sized pustules and old, tiny scattered scars 
over the scapula.  There was also limited symptomatology over 
the glutei, sacral regions, antecubital regions, and upper 
forearms.  The diagnoses were mild atopic dermatitis; minimal 
folliculitis of the shoulder blades; minimal tinea of the 
soles and between the toes; and moderate old pitting scarring 
of the cheeks.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In a February 1989 note, the diagnoses 
were tinea pedis and atopic dermatitis.  Mild fingernail 
dystrophy was noted on treatment in November 1989.  

The veteran presented testimony at a formal hearing in July 
1990, limited to the issue of entitlement to an increased 
rating for a skin disorder.  He stated that his hands had 
become disfigured, with swelling and pain, and that his 
toenails came off easily (Transcript, hereinafter T-1).  He 
testified that medication taken to alleviate this problem was 
not working, and that he had to stop working as a barber.  
(T-2)  

The veteran was again examined for compensation purposes by 
the VA in September 1990.  He reported diseased fingernails 
since 1955, with occasional pus, swelling and redness.  There 
was pitting, onycholysis and hyperpigmentation of all 20 
nails.  The assessment was nail dystrophy of all nails, but 
the examiner indicated that no diagnosis could be made at the 
time of examination, and the veteran would have to return 
when the lesions were acute.  No medication was prescribed.  

Subsequent to the initial remand, the veteran was again 
examined for compensation purposes by the VA in October 1991.  
He indicated that the evaluation should be higher because he 
was unable to work as a hair stylist.  There was onycholysis 
of all 10 fingernails.  Thickened paronychial skin was 
reported, with minimal erythema.  The assessment was chronic 
paronychia.  

In October 1994, the VA undertook a Social and Industrial 
Survey.  The veteran indicated that he had not had a regular 
job since 1988/1989 as a result of the condition of his 
hands.  He worked odd jobs such as house painting and any 
other jobs he could find.  He also indicated that he had 
worked as a custodian in the Post Office, and had been 
promoted due to his work.  

Additional outpatient treatment records were also obtained.  
The assessment, when he was seen in August 1990, was 
psoriasis, almost totally clear; and nail fungal infection.  
In an August 1990 note, the presence of psoriatic arthritis 
was reported.  Additional treatment for the arthritis was 
reported in May 1991 and October 1991.  

The veteran was scheduled for examination in November 1994.  
However, the order for examination was returned to the VA 
after an unsuccessful attempt at delivery.  

The veteran was furnished with a skin examination by the VA 
in May 1995.  He complained that his hands were sore and 
swollen.  There was onycholysis of all fingernails.  Mild 
erythema was present.  The diagnosis was chronic paronychia.  
He also underwent a dermatological consultation at that time.  
Similar findings were noted.  The assessment was mild chronic 
paronychia, and the veteran needed to prevent any extended 
water immersion.   

The veteran was scheduled for an additional appointment at 
the dermatology clinic in February 1996, to determine if he 
had psoriatic skin disease and, if so, the nature and extent 
of such disease.  However, he failed to report for that 
appointment.  

The veteran presented testimony at a hearing before a Board 
member in March 1998.  He indicated that he had received 
treatment for the skin disorders on a regular basis at VA 
medical facilities.  (T-4)  His representative noted that 
there were bumps on the veteran's hands, and that it was 
uncertain whether these were the result of psoriatic 
arthritis or bone spurs.  He asked for an examination to 
resolve this question.  (T-6)

As noted above, the case was remanded in March 1998 for 
further development.  Pursuant to that remand, the RO 
obtained reports of outpatient treatment, some of which were 
previously of record.  The records reflect that, when he was 
seen in November 1997, that he used creams for the skin 
disorder.  He complained of pruritus, rash and bumpy lesions, 
which were alleviated by creams, but denied blisters, oozing 
or breaks in the skin.  

The veteran, in May 1998, indicated that his address had 
changed.  A request for an additional compensation 
examination, as requested in the most recent remand, was sent 
to the veteran's new address.  However, he failed to report 
for this examination in February 1999.

Analysis

Service connection for psoriatic disorders

The veteran has contended that service connection should be 
granted for psoriatic disorders, secondary to the service 
connected skin disorders.  Service connection on a secondary 
basis is warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310 (1998).  Additionally, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc)

Such a determination is medical in nature.  Hence, it is 
outside the expertise of both the Board and the veteran.  
Grottveit v. Brown, 5 Vet.App. 91-93 (1993); Espiritu v. 
Derwinski, 2. Vet.App. 492 (1992).  To resolve this issue, an 
examination was scheduled in February 1996, but the veteran 
did not report for the examination.  In addition, the case 
was remanded to the RO in March 1998 for examination.  
However, the veteran failed to report for examination.  
Hence, the Board is limited to a consideration of the 
evidence currently of record.  

This medical evidence does not demonstrate an etiological 
relationship between any form of psoriatic disorders and the 
service-connected skin disorder.  The Board notes that the 
veteran has required treatment for psoriatic arthritis.  
However, the records of outpatient treatment do not reach any 
conclusions with regard to the etiology of these disorders.  
Rather, the Board is left with the veteran's contentions, 
unsupported by any form of medical evidence.  As the veteran 
is not a medical professional, his statements, standing 
alone, cannot render the claim well grounded.  See Grottveit 
and Espiritu  Accordingly, the veteran's claim for service 
connection for psoriatic disorders secondary to the service 
connected skin disorder is not plausible, and must be denied.  

The Board views its discussion in the prior remand decisions 
as sufficient to inform the veteran of the elements necessary 
to complete the claim for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (citing Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995)).  

Increased rating for a skin disorder

The veteran was examined on a number of occasions, most 
recently in May 1995, for his skin disorder.  At that time, 
he had mild erythema and mild chronic paronychia.  Further 
study was indicated; however, he failed to report for 
examination in February 1996.  He testified on his hearing on 
appeal that he did not receive notice of the scheduled 
examination.  As noted in the most recent Board remand, 
contemporaneous examinations are required for proper 
evaluation of the veteran's service-connected skin disorder.  

On this basis, the Board in March 1998 concluded that 
additional examinations were required, and remanded the case 
to obtain these examinations.  The RO properly informed the 
veteran of these examinations, utilizing the address the 
veteran furnished.  There was no indication that the veteran 
did not receive notice of these examinations.  

As indicated above, the veteran's claims folder was assigned 
to a former BVA employee who was accused of tempering with 
veterans' claims folders.  The Board notes that veteran has 
alleged that the VA tampered with or destroyed his records, 
in that he would not have missed examinations in 1989.  The 
Board has thoroughly reviewed the record, and has not noticed 
any irregularities in the file consistent with or indicative 
of tampering, and therefore the Board finds no objective 
evidence or basis which supports the veteran's contentions in 
this regard.  The records cited are associated with 
examinations subsequent to the handling of the veteran's 
claim by this employee.  The November 1994 examination notice 
was returned to the Board; accordingly, it is not a record 
that is missing but rather that the examination that did not 
take place.  Moreover, the veteran has been scheduled for 
numerous examinations since that time to meet the Board's 
heightened duty to assist; however, the veteran has failed to 
report for the examinations.  

The record, prior to the Board's remand in March 1998, was 
not sufficient to permit the assignment of an increased 
rating for the veteran's skin disorder.  The veteran alleged 
that his skin disorder was more disabling than shown on the 
previous examinations.  In order to assist the veteran in 
proving his claim, he was scheduled for another VA 
examination.  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations. 38 C.F.R. § 3.326 (1998)

When the veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (1998)  In view of the fact that 
the results of the examination were, as noted in the remand, 
required for adjudication of the veteran's claim, the Board 
concludes that the provisions of 38 C.F.R. § 3.655 apply.  
Therefore, as the veteran failed to report for examination, 
without any valid reason, the Board concludes that the 
veteran's claim for an increased rating for the skin 
disorders must be denied.  



Total rating based on individual unemployability 
due to service connected disabilities

A review of the evidence of record indicates that the veteran 
has a high school education and extensive experience as a 
barber and hair stylist.  He has also reported employment in 
the Post Office.  He has stated that he has not worked since 
1986.  Service connection is in effect for eczematoid and 
generalized dermatitis, rated 30 percent disabling; and 
residuals of a tonsillectomy, rated zero percent disabling.  
The combined schedular evaluation is 30 percent.  

To warrant a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation. 38 C.F.R. §§ 
3.340, 3.341, 4.16  (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or one disability rated at 40 percent disabling and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities are evaluated at 30 percent 
disabling; thus, the veteran does not meet the threshold 
requirement for a total disability rating. Id.  A veteran may 
be considered as unemployable upon termination of employment 
which was provided on account of disability, when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. § 4.18(b) (1998).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted set forth in 
38 C.F.R. § 4.16 (a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. § 
4.16 (b) (1998).

The veteran was granted a permanent and total disability 
rating for pension purposes by rating action of October 1998.  
His disabilities were noted to include his service-connected 
skin disorder, as well as hypertension, diabetes mellitus 
with retinopathy, and degenerative changes of the cervical 
spine.  The U.S. Court of Veterans Appeals (Court) has held 
that, in claims for a total rating based on individual 
unemployability, the Board must make a determination without 
taking the veteran's age and nonservice-connected 
disabilities into consideration, and whether there are 
circumstances that put the veteran in a different position 
than another veteran with the same disability rating. Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is 
insufficient that the veteran is unemployed or has difficulty 
obtaining employment, the issue turns on whether the veteran 
is capable of performing the physical and mental acts 
required of employment, apart from nonservice-connected 
disabilities. Id.

A review of the evidence of record indicates that the 
veteran's main service-connected disability is the skin 
disorder noted above.  Service connection is also in effect 
for tonsillectomy but he has not no residuals from that 
procedure and a noncompensable evaluation is assigned.  As 
the veteran has stated, this skin disorder does limit his 
ability to work as a barber or hair stylist.  However, it 
does not impose any significant physical limitations, 
preventing other forms of labor.  Moreover, there are no 
disorders which would preclude sedentary employment.  The 
fact that the veteran would be unable to work in certain 
career fields is not sufficient to warrant a total rating 
based on individual unemployability.  Rather, it must be 
shown that he is precluded from all forms of gainful 
employment.  In view of the limited scope of the veteran's 
disabilities, and given the fact that the veteran does not 
meet the schedular criteria for a total rating based on 
unemployability, the Board concludes that referral for 
consideration of a total rating, on an extra schedular basis, 
is not appropriate.  Accordingly, the veteran's claim to this 
extent must be denied.  


ORDER

Service connection for psoriatic disorders, secondary to 
service connected skin disorders, is denied.  An increased 
rating for a skin disorder is denied.  A total rating based 
on individual unemployability due to service connected 
disabilities is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

